Order entered July 23, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00220-CV

                       IN THE INTEREST OF H.M.L., A CHILD

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-55477-2017

                                       ORDER
      Before the Court is appellant’s July 19, 2018 motion for judgment nunc pro tunc. We

DENY the motion.


                                                 /s/   DOUGLAS S. LANG
                                                       JUSTICE